Citation Nr: 0521474	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied service connection for 
asthma.

By letter dated in December 2002, the Board notified the 
veteran that it was undertaking internal development of her 
claim, as authorized by a VA regulation that was in effect at 
that time.  A Federal Court invalidated the regulation in May 
2003 and, in January 2004, the Board remanded the case back 
to the RO to ensure that all necessary development was 
completed.  Having completed all required actions, the agency 
of original jurisdiction has now returned the case to the 
Board for appellate disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran's current asthma had its onset during 
service.



CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  This new law 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.  Regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2004).

In essence, the VCA requires VA to provide specific notice to 
the claimant, in connection with his or her claim, and 
adequate assistance in obtaining the evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b), (c), (d); Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA notice requirements have been satisfied in this case 
by means of a VCAA letter that was issued in December 2001.  
The timing of that letter, even though it was issued after 
the initial AOJ adjudication of the veteran's claim, was 
harmless to the veteran.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (per curiam en banc order).  Required assistance 
has also been furnished to the veteran in securing evidence 
necessary to substantiate her service connection claim.  In 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating her claim.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II.  Factual background

The veteran's service medical records reveal that the 
veteran, who served on active duty as a flight nurse, was 
seen in consultation in January 1968 due to sore throat 
symptoms, which were attributed to an unspecified virus 
infection of the upper respiratory tract.  A January 1969 
chest X-ray was interpreted as showing apical calcific 
densities, without evidence of active disease, although the 
veteran reported occasional dry, non-productive cough in the 
morning, some trouble with sinus drainage, and nighttime 
cough and dyspnea.  The examination was negative, and the 
physician listed an impression of "scattered calcifications 
on x-ray--probable old history."

In August 1969, the veteran again complained of upper 
respiratory infection symptoms and difficulty clearing the 
right ear.

The various reports of medical history produced during the 
veteran's period of active military service reveal denials of 
complaints of asthma, and the various reports of medical 
examination produced during the same timeframe do not show a 
diagnosis of asthma.

Private medical records dated as early as in 1993 reveal 
treatment for upper respiratory problems, including asthma.

In an undated statement received at the RO in November 1999, 
Dr. B.D., an allergy and asthma specialist, stated that he 
first saw the veteran in October 1995 for asthma, perennial 
and seasonal allergic rhinitis, and conjunctivitis with acute 
sinusitis.  He also indicated that the veteran had had no 
allergic problems until she developed allergic rhinitis and 
conjunctivitis in 1969-1970, while stationed in Japan with 
the U.S. Air Force (USAF).  He further asserted that 
approximately 20 percent of patients with allergic rhinitis 
eventually develop asthma, that the veteran separated from 
active military service in April 1971, and that she was 
hospitalized for pneumonia and asthma shortly thereafter, in 
November of that year.  Her upper and lower airway disease 
persisted and she was currently using numerous medications on 
a daily basis to control the symptoms.  The asthma and hay 
fever symptoms were "well controlled on this aggressive 
regimen."  Dr. B.D. then expressed the following opinion:

It is my medical opinion [that the 
veteran] developed allergic rhinitis and 
conjunctivitis while in the USAF; this 
progressed into asthma over the next two 
years.  Both upper and lower airway 
diseases persist.  It is anticipated 
[that] she will be on numerous daily 
medications to control these allergic 
diseases for the rest of her life.

On VA medical examination in December 1999, the veteran 
reported an initial diagnosis of asthma in the winter of 
1971, with intermittent problems ever since, and worsening of 
the symptoms in 1996 and 1997.  She had started seeing a 
local allergist, who had begun aggressive treatment for 
asthma in 1997.  The treatment had successfully been able to 
control the condition, but the veteran reported an 
intermittent cough, occasional wheezing, and mild shortness 
of breath walking up two flights of stairs.  Current 
medications included Flovent, Serevent, and Accolate.  The VA 
physician rendered an impression of history of asthma, well 
controlled with multiple pharmacotherapy at this point in 
time.

A December 1999 VA X-ray of the veteran's chest revealed no 
evidence of an acute pulmonary process.

In a statement dated in March 2000, Dr. J.R., an ear, nose 
and throat (ENT) specialist, provided the following 
information:

This is a lady who was treated in my 
practice in the remote past.  She 
underwent turbinate surgery and allergic 
therapy.  At present she is being cared 
for by Dr. [B.D.]  She proved to have 
reactive airway disease, asthma, chronic 
allergic rhinitis and sinusitis.  By 
history, these entities first developed 
while she was on active duty.  Please 
consider contacting Dr. [B.D.] for 
additional information.

In her April 2000 notice of disagreement with the rating 
decision on appeal, the veteran explained that extensive 
searching by telephone was unsuccessful in locating her 
medical records from the University Medical Center of Lubbock 
(where she has reported initial treatment in the early 
1970's), as this hospital was closed and its records were 
reportedly destroyed after 10 years.  The veteran then stated 
that the statements from Dr. J.R. and Dr. B.D. raised 
reasonable doubt as to the question of the date of onset of 
her asthma.

Private medical records from Haywood Regional Medical Center 
in Clyde, North Carolina, dated in February 2001, confirm the 
diagnosis of asthma.

In a January 2003 statement, the veteran stated that she had 
no additional evidence to submit but that she wanted to 
reiterate that she was a registered nurse and thus a 
qualified medical professional who could attest to the 
validity of her claimed issue.  She then indicated that even 
though she understood that her statement might appear as 
self-serving, she could assure VA that the respiratory 
concern had been a chronic health problem of hers since her 
discharge from active duty.

On VA medical examination in August 2003, the veteran 
reported a history of asthma-related symptoms since her years 
of active duty, with treatment in the early 1970's for 
bronchial pneumonia and asthma.  The veteran reported having 
been on inhalers and intermittent antibiotics and steroids 
for exacerbation episodes since that time, and said that the 
symptoms of cough, doe and wheezing were now well controlled 
with her current medications.

On examination, the veteran had wheezing and cough, but the 
chest was clear to auscultation.  The impression was listed 
as mild, persistent asthma, and the examiner stated, in 
addendums prepared shortly thereafter, that the mild 
persistent asthma seemed to be under reasonable control and 
that, based on the veteran's medical history, it seemed that 
she had onset of asthma-like symptoms in 1969-70, although 
there were no notes available to him from that time to 
confirm or rule out asthma.

In an addendum dated in October 2004, the VA physician who 
examined the veteran in August 2003 interpreted pulmonary 
function tests as normal, except for mildly reduced FRC 
(functional residual capacity) levels, which he said were 
likely related to body habitus.  He did not provide 
additional data specifically pertaining to the veteran's 
asthma-related symptoms.

The medical evidence in the file also includes private 
medical records produced as recently as February 2004, 
confirming current treatment for asthma.

III.  Legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Mere suspicion or doubt as to 
the truth of any statements submitted, as distinguished from 
impeachment or contradiction by evidence or known facts, is 
not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In the present case, there is competent evidence in the 
record of a current disability, as there are several 
diagnoses of asthma.  There is also evidence of in-service 
incurrence, as the veteran is shown to have suffered from 
symptoms that a VA physician has described as "asthma-like 
symptoms" back in 1969-70.  The veteran's statements in that 
regard are also acknowledged and accepted as competent, since 
she is a registered nurse.

The requisite of there being medical evidence of a nexus 
between the current disability and service has also been met 
in this case in the form of the statements proffered by Dr. 
B.D. (in November 1999), Dr. J.R. (in March 2000), and the VA 
physician who examined the veteran in August 2003, all 
linking the veteran's current asthma to service. 

The Board thus finds that the preponderance of the evidence 
is in favor of a finding that the veteran's asthma had its 
onset during service.  Based on this finding, the Board 
concludes that service connection for asthma is warranted.


ORDER

Service connection for asthma is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


